                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        ALMA RAMIREZ, ET AL.,                             Case No.17-cv-00625-VKD
                                                         Plaintiffs,
                                   9
                                                                                              ORDER RE OCTOBER 30, 2018 JOINT
                                                   v.                                         DISCOVERY DISPUTE LETTER
                                  10

                                  11        CITY OF GILROY, et al.,                           Re: Dkt. No. 50
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Defendants City of Gilroy and Adam Moon seek to re-open fact discovery to obtain the

                                  14   following documents and things: (1) decedent Hector Alvarez’s juvenile criminal records and the

                                  15   deposition of a person most knowledgeable from Santa Clara County (“the County”) concerning

                                  16   those records, and (2) May 2015 audio recordings of telephone calls between Mr. Alvarez and

                                  17   Sovonnah Flores, mother of the two minor plaintiffs, while Mr. Alvarez was in jail. Dkt. No. 50 at

                                  18   1. Plaintiffs Alma Ramirez and minors H.A. and L.A. argue that defendants’ discovery requests

                                  19   are untimely and seek material that is irrelevant and unduly prejudicial. The Court finds this

                                  20   matter suitable for decision without a hearing.

                                  21            For the reasons stated below, the Court denies defendants’ motion.

                                  22   I.       BACKGROUND
                                  23            Plaintiffs filed this action on February 7, 2017. Dkt. No. 1. In the initial scheduling order,

                                  24   the Court required the parties to complete fact discovery by November 14, 2017. Dkt. No. 24. On

                                  25   October 23, 2018, the Court extended the fact discovery deadline to January 16, 2018. Dkt. No.

                                  26   31. On January 3, 2018, the Court extended the fact discovery deadline a second time to February

                                  27   16, 2018, in part to allow the parties to complete the depositions of key fact witnesses. Dkt. No.

                                  28   33.
                                   1           Pursuant to Civil Local Rule 37-3, all discovery motions were due to be filed no later than

                                   2   February 23, 2018, seven days after the close of fact discovery.

                                   3   II.     DISCUSSION
                                   4           A.      Mr. Alvarez’s Juvenile Criminal Records
                                   5           Defendants did not subpoena Mr. Alvarez’s juvenile criminal records or seek the

                                   6   deposition of a County representative until December 28, 2017, only 19 days before the then-

                                   7   existing January 16, 2018 discovery deadline. Dkt. No. 50 at 2. In late January 2018, the County

                                   8   advised defendants that it could not produce the records or deponent without a state court order

                                   9   pursuant to California Welfare and Institutions Code § 827. Id.; Cal. Welf. & Inst. Code §

                                  10   827(a)(2)(A) (“[J]uvenile case files . . . that pertain to a deceased child . . . shall be released to the

                                  11   public pursuant to an order by the juvenile court after a petition has been filed and interested

                                  12   parties have been afforded an opportunity to file an objection.”). Defendants filed a petition for
Northern District of California
 United States District Court




                                  13   such an order pursuant to section 827 on February 6, 2018 and are still awaiting a decision. Dkt.

                                  14   No. 50 at 2. Defendants did not file a motion to compel the records or the deposition by the

                                  15   deadline for filing discovery motions.

                                  16           Defendants say that they did not learn about Mr. Alvarez’s juvenile records and their

                                  17   potential relevance to damages until after the depositions of certain party witnesses. However,

                                  18   defendants do not explain why they could not have discovered the existence and significance of

                                  19   these records before taking these party depositions, and they do not explain why they waited until

                                  20   the very end of the discovery period (or the extended discovery period) to take these party

                                  21   depositions in the first place. Defendants had nine months to conduct discovery. Id. at 4.

                                  22   Defendants were not diligent in seeking testimony concerning the juvenile records and have not

                                  23   otherwise demonstrated good cause for modifying the case schedule under Rule 16(b)(4) of the

                                  24   Federal Rules of Civil Procedure.

                                  25           Even if the Court found good cause for defendants’ delay in seeking this discovery, the

                                  26   Court is not persuaded that evidence of Mr. Alvarez’s juvenile criminal records is relevant to any

                                  27   claim or defense in this case. Defendants argue that Mr. Alvarez’s “pattern of escalating criminal

                                  28   behavior” would have led to significant jail or prison time had he lived, and that this incarceration
                                                                                           2
                                   1   would have negatively affected his relationship with plaintiffs, thereby reducing the amount of

                                   2   damages they can prove. Id. Defendants cite no authority to support their argument that this kind

                                   3   of evidence is relevant to damages and the Court is aware of none. Their theory of relevance

                                   4   appears to be entirely speculative, and the Court has serious concerns about its admissibility for

                                   5   any purpose at trial, let alone to rebut plaintiffs’ claim for damages.1

                                   6             B.     Audio Recordings of Jail Calls
                                   7             On December 28, 2017, defendants also subpoenaed the Santa Clara County District

                                   8   Attorney for documents and a deposition relating to prosecution of Mr. Alvarez. Dkt. No. 50 at 2.

                                   9   On February 27, 2018, defendants deposed a representative of the District Attorney and obtained

                                  10   some responsive documents, including a summary of the jail calls. Id. Defendants did not file a

                                  11   motion to compel production of the audio recordings by the deadline for filing discovery motions.

                                  12             Defendants say that they did not become aware of the existence of the jail calls until the
Northern District of California
 United States District Court




                                  13   end of the discovery period in February 2018, and that they did not learn until March 2018 (after

                                  14   the close of discovery) that they could not obtain the complete audio recordings of the jail calls

                                  15   without a subpoena to the Santa Clara County Sheriff’s Office. Id. at 4–5. Defendants do not

                                  16   explain why they waited until the end of the discovery period to seek discovery from the District

                                  17   Attorney, or why they delayed taking the District Attorney’s deposition for nearly two months

                                  18   after serving the subpoena on December 28, 2017.

                                  19             Even if the Court found good cause for defendants’ delay in seeking this discovery, the

                                  20   Court is not persuaded that the audio recordings of Mr. Alvarez’s telephone calls are relevant to

                                  21   any claim or defense. Defendants say that the audio recordings of the calls reveal that Mr. Alvarez

                                  22   threatened Ms. Flores. Id. at 4. They argue that the negative or hostile relationship between Mr.

                                  23   Alvarez and Ms. Flores in turn reflects on Mr. Alvarez’s relationship with the minor plaintiffs.

                                  24   Defendants argue that these calls constitute relevant evidence rebutting plaintiffs’ damages claims.

                                  25   Defendants cite no authority to support their argument that this kind of evidence is relevant to

                                  26   damages and the Court is aware of none. As with the juvenile criminal records, defendants’ theory

                                  27

                                  28   1
                                           The Court does not decide the question of admissibility here.
                                                                                         3
                                   1   of relevance appears to be entirely speculative, particularly given that the calls took place before

                                   2   the births of both minor plaintiffs. Id. at 7.

                                   3   III.    CONCLUSION
                                   4           For the reasons set forth above, the Court denies defendants’ request to re-open fact

                                   5   discovery to obtain evidence of Mr. Alvarez’s juvenile criminal records and his telephone calls

                                   6   from jail.

                                   7           IT IS SO ORDERED.

                                   8   Dated: November 29, 2018

                                   9

                                  10
                                                                                                     VIRGINIA K. DEMARCHI
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
